Dismissed and Opinion Filed October 10, 2014




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00365-CV

                           JUAN CARLOS REYNOSO, Appellant

                                               V.

 CHICKEN & RICE, INC., ALISHA WONGPANICH, AND MARCIA LUNA, Appellees

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-13-12015

                            MEMORANDUM OPINION
                  Before Chief Justice Wright and Justices Francis and Myers
                               Opinion by Chief Justice Wright
       Stating he has opted not to pursue the appeal, appellant has filed a motion to dismiss. See

TEX. R. APP. P. 42.1(a)(1). We grant the motion and dismiss the appeal. See id.




140365F.P05
                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

JUAN CARLOS REYNOSO, Appellant                    On Appeal from the 162nd Judicial District
                                                  Court, Dallas County, Texas
No. 05-14-00365-CV       V.                       Trial Court Cause No. DC-13-12015.
                                                  Opinion delivered by Chief Justice Wright.
CHICKEN & RICE, INC., ALISHA                      Justices Francis and Myers participating.
WONGPANICH, AND MARCIA LUNA,
Appellees

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellees Chicken & Rice, Inc., Alisha Wongpanich, and Marcia Luna
recover their costs, if any, of this appeal from appellant Juan Carlos Reynoso.


Judgment entered October 10, 2014




                                            –2–